PER CURIAM.
By an information it was alleged the appellant and one Orestes Diaz “did unlawfully, knowingly and feloniously buy, receive or aid in the concealment of certain stolen property,” followed by a description of the property and statement of the ownership thereof, and an allegation that the defendants well knew the property to be stolen. The appellant was convicted of the offense charged and placed on probation for a period of five years.
On this appeal therefrom the appellant contends, and on inspection of the record and briefs we agree, that the evidence was insufficient to support the conviction. The record reveals absence of evidence to establish the essential elements of the offense that the property involved was stolen property and that, if stolen, the appellant knew the same to have been stolen property. The appellant’s contention that the court erred in denying his motion for judgment of acquittal is meritorious.
The judgment is reversed, and the cause is remanded with direction to discharge the defendant-appellant.